DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally, Examiner requests that the term “operable to” be changed to “configured to” in accordance with the preferred language of the Examiner’s art unit. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not fairly teach or suggest the claimed expected neutron flux value per unit reactor power comparison. As detailed in the attached paper1 by the inventor, the φ/Ptot ratio is a useful tool for computing the variation in fissile isotopes present within the reactor core. 
Claim Objections
Claim 9 is objected to because of the following informalities:  “the moderator” should be “the first moderator”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “large” in claim 6 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There would be considerable disagreement among ordinary skilled artisans for at what detectable area a particular neutron detector had to achieve to be considered a “large area.”
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “about” in these claims is a relative term which renders the claims indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the Applicant considers the ± ranges around the claimed thicknesses to be. Some ordinary skilled artisans would consider ½ or ¾ of an inch to be “about 1 inch,” for example, while others may disagree. Examiner cannot find any guidance in the Specification for suitable ± ranges around the claimed numbers. 


Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gautier (US 2010/0119026).
Regarding claim 1, Gautier teaches (Fig. 1) a system for monitoring fissile material contents inside of a nuclear reactor comprising a reactor core (6) containing nuclear fuel material and a radiation shield (1), the system comprising:  	a) at least a first neutron detector (4a) positioned outside the radiation shield (1) and configured to detect a plurality of neutrons originating from the reactor core and having passed through the radiation shield (1), and configured to generate a first output (see signal line leaving 4a);  	b) a controller (5) communicably linked to the first neutron detector (4a) to receive the first output signal and a power output of the nuclear reactor (device 5 receives core power information as well as neutron flux measurements from the ex-core detectors 4a-4d: ¶¶ 46-50; “The staggered chambers 4 a to 4 d of the excore detectors thus allow neutron flux measurements at different levels along the height of core 6,” and “The excore chambers 4 thus provide axial and azimuthal type information on the power distribution of core 6,” ¶ 42).
Regarding claim 2, Gautier anticipates all the elements of the parent claim and additionally teaches (Fig. 1) a second neutron detector (4b) positioned outside the radiation shield (1) and spaced apart from the first neutron detector (4a), the second neutron detector configured to detect the plurality of neutrons originating from the reactor core and having passed through the radiation shield (“The staggered chambers 4 a to 4 d of the excore detectors thus allow neutron flux measurements at different levels along the height of core 6,” ¶ 42), and configured to generate a second output signal (see signal line leaving 4b), wherein the controller (5) is communicably linked to the second neutron detector to receive the second output signal (see signal line leaving 4b).
Regarding claim 6, Gautier anticipates all the elements of the parent claim and additionally teaches wherein the first neutron detector and second neutron detector comprise large area neutron detectors (as shown in Fig. 1, there are only four neutron ). 
Regarding claim 8, Gautier anticipates all the elements of the parent claim and additionally teaches (Fig. 1) a first moderator positioned between the first neutron detector and the radiation shield, the first moderator configured to convert at least some of the plurality of neutrons from fast neutrons to thermal neutrons before the plurality of neutrons reaches the first neutron detector (any one of the core barrel [unlabeled], the shield outside it [unlabeled], or the water flowing inside the reactor 1 fulfills this function as a neutron moderator, slowing down the neutrons).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gautier in view of Ruddy2 (Power monitoring in space nuclear reactors using silicon carbide radiation detectors).
Regarding claim 7, Gautier anticipates all the elements of the parent claim including teaching the neutron detectors (4a-d, Fig. 1) but does not explicitly state what type of neutrons they detect. 
Ruddy does. Ruddy is in the same art area of neutron detection for nuclear reactors and teaches ex-core neutron detectors wherein at least one of them is a fast neutron detector (“Detection of fast leakage neutrons using SiC detectors in ex-core locations,” abstract). The skilled artisan would have been motivated to utilize the fast detectors of Ruddy because, as explained by Ruddy, they can “be used to determine reactor power” (abstract) and “The leakage flux from a fast reactor is a good indicator of the actual flux inside the core, and neutron monitoring outside the core provides a less (p. 2, top left). Additionally, these types of detectors “can operate in changing and elevated temperatures and are resistant to the effects of neutron and gamma-ray exposure,” Conclusions. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gautier in view of Vanier3 (Stand-off detection of special nuclear materials using neutron imaging methods). 
Regarding claim 6, Gautier anticipates all the elements of the parent claim including teaching the neutron detectors (4a-d, Fig. 1) but does not explicitly call them “large-area” neutron detectors. While it is unclear what specific area range Applicant considers to be “large,” because Vanier describes their range as “large,” Examiner is making this backup rejection.
Vanier is in the same art area of stand-off radiation detection (abstract) and teaches wherein the neutron detectors are large area neutron detectors ("a large-area double-scatter directional fast-neutron detector operating with a sensitive area of 4000 cm2,” Conclusions). The skilled artisan would have been motivated to utilize such a neutron detector within the apparatus of Gautier for safeguards purposes, e.g., in order to detect special nuclear material (SNM) diversion (see abstract). Examiner notes that this application would be particularly useful at foreign nuclear reactor sites where the IAEA may not have sufficient day-to-day access to the reactor core. 
Claims 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gautier in view of Gaussa (US 5,141,709). 
Regarding claims 8-12, Gautier anticipates all the elements of the parent claim. including teaching a moderator, as cited above in response to claim 8. Gautier does not explicitly state that this moderator can be about 1” thick HDPE. 
Gaussa does. Gaussa is in the same art area of excore neutron detectors (abstract) and teaches (Fig. 3)  	a first moderator (56) positioned between the first neutron detector (40) and the radiation shield (e.g., 12, Fig. 1), the first moderator configured to convert at least some of the plurality of neutrons from fast neutrons to thermal neutrons before the plurality of neutrons reaches the first neutron detector (“for converting epithermal neutrons in leakage flux from a nuclear reactor to thermal neutrons having a power level detectable by the flux detector,” abstract) 	wherein the moderator is formed from high density polyethylene (“HDPE,” col. 10, l. 1) 	wherein the first moderator has a thickness of between about 0.5 inches and about 3 inches in a direction that the plurality of neutrons pass through the first moderator (“1/2 inch to ¾ of an inch,” col. 9, l. 44), and  	wherein the first moderator has a thickness of about 1 inch in a direction that the plurality of neutrons pass through the first moderator (“¾ of an inch,” col. 9, l. 44).
The skilled artisan would have been motivated to utilize the HDPE of Gaussa in order to convert faster neutrons leaking from the reactor core “to thermal neutrons having a power level detectable by the flux detector” which affords “increased detection sensitivity,” as described in the abstract and background. See also col. 7, ll. 39-44. 
Moreover, because it is unclear if Applicant agrees that ¾ of an inch is “about 1 inch,” see the above 112(b) rejection, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the HDPE thickness to be about 1 inch, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In this case, the thickness of the moderating material is certainly a result-effective variable, as very basic experimentation with thicker and thinner moderators will produce expected results—i.e., a moderator of 5 inches may block ALL neutrons from reaching the neutron detector, which is undesirable, while a moderator of 0.1 inches might not slow down any of the incoming neutrons, such that the detector is unable to register them. As is well-known in the art, every neutron detector has desirable neutron detection ranges corresponding to energy levels of the incoming neutrons. Some detectors detect fast neutrons and some are better at detecting slow (moderated) neutrons. Therefore, the skilled artisan is motivated to determine the ideal neutron energy levels based on the type of detector used in the particular experiment, and then optimize the moderator thickness as needed. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
(571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Stand-off nuclear reactor monitoring with neutron detectors for safeguards and non-proliferation applications. See attached 10-page NPL reference. 
        2 see the attached 8-page NPL reference. 
        3 see attached 5-page NPL reference.